Citation Nr: 0011095	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as chronic lumbosacral strain, secondary to 
the veteran's service-connected bilateral knee disability.

2.  Entitlement to a compensable evaluation for sinusitis.

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, right knee, with degenerative joint disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to October 
1966 and from July 1972 to October 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for a low back disorder, secondary to his service-
connected bilateral knee disorder, and his claim of 
entitlement to increased evaluations for his bilateral knee 
disorder and for sinusitis.

Service connection for sinusitis was granted in a May 1983 
rating decision, and a noncompenable evaluation was assigned.  
In April 1992, the RO received the veteran's request for an 
increased evaluation, which it denied in a November 1993 
rating decision.  The veteran appealed this determination.  A 
noncompensable disability evaluation remains in effect, and 
is the subject of this appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).

Service connection for chondromalacia, right knee and left 
knee, with probable degenerative joint disease was granted in 
a November 1989 rating decision, and a 10 percent evaluation 
was assigned for both knees.  In December 1992, the RO 
received the veteran's request for an increased evaluation 
for his knees, which the RO denied in a November 1993 rating 
decision.  The veteran appealed this determination.  During 
the pendency of this appeal, the veteran's evaluations for 
both his right and left knees were increased to 20 percent, 
effective from December 1992.  The veteran's attorney 
indicated the veteran's continued disagreement with the 
assigned evaluations.  Separate 20 percent evaluations for 
both the right and left knees remain in effect and are the 
subject of this appeal.  Id.


FINDINGS OF FACT

1.  The record contains competent clinical evidence showing 
that the veteran's chronic lumbosacral strain is proximately 
due to or the result of the veteran's service-connected 
bilateral knee disorder.

2.  With respect to entitlement to increased evaluations for 
the veteran's bilateral knee disability and his sinusitis, 
all evidence necessary for an equitable disposition of these 
issues has been obtained by the RO.

3.  The veteran's sinusitis is manifested by complaints of 
recurrent bouts of sinus headaches, clear white rhinorrhea, 
difficulty breathing through the nose bilaterally, and 
chronic postnasal drip.  Clinically, there was, overall, less 
than 40 percent nasal obstruction.

4.  The schedular criteria currently in effect for evaluation 
of the veteran's sinusitis are more advantageous than the 
criteria in effect prior to October 7, 1996.

5.  The veteran's right knee disability is manifested by 
marked limitation of motion, weakness, and pain.  There is x-
ray evidence of arthritis.

6.  The veteran's left knee disability is manifested by 
marked limitation of motion, weakness, and pain.  There is x-
ray evidence of arthritis.



CONCLUSIONS OF LAW

1.  The veteran's chronic lumbosacral strain results from his 
service-connected bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The schedular criteria for a 10 percent evaluation for 
the veteran's sinusitis have been met, pursuant to the 
schedular criteria applicable prior to October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (prior to October 7, 
1996).

3.  The schedular criteria for a 30 percent evaluation for 
the veteran's sinusitis have been met, pursuant to the 
schedular criteria in effect from October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (1999).

4.  The schedular criteria for an evaluation greater than 20 
percent for the veteran's right knee disability, 
chondromalacia, under Diagnostic Code 5257 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999); however, the 
criteria for a separate 10 percent evaluation for the 
veteran's degenerative joint disease of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257 
(1999).

5.  The schedular criteria for an evaluation greater than 20 
percent for the veteran's left knee disability, 
chondromalacia, under Diagnostic Code 5257 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999); however, the 
criteria for a separate 10 percent evaluation for the 
veteran's degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to secondary service connection

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The clinical evidence of record pertinent to the veteran's 
claim for secondary service connection consists of the 
veteran's Social Security Administration (SSA) records and 
the veteran's February 1998 VA examination.

The veteran's SSA records indicate that the veteran's chronic 
lumbosacral strain is due to his difficulty walking, as a 
result of his progressive degenerative joint problems in both 
knees, particularly the right greater than the left.  This 
determination was based upon a private medical record (dated 
in November 1993) that found that the veteran often strained 
his back when his right knee buckled or when he got up from a 
chair.  The veteran's prognosis was poor, and it was noted 
that the veteran's degenerative joint problems, particularly 
in the right knee, were progressive.  The veteran's 
lumbosacral spine and muscles were chronically strained due 
to his difficulty walking.  A United States Postal Service 
(USPS) examination (conducted in November 1993) found that 
the veteran's right knee instability was causing his back 
strain to be symptomatic most of the time.  It was noted that 
the veteran's right chondromalacia of the patella was 
progressive and that it continued to adversely affect his 
chronic lumbosacral strain.

The veteran's February 1998 VA examination indicates that the 
veteran injured his left knee in 1967, while playing 
football, and his right knee in 1969, while playing 
basketball.  It also reflects the veteran's report that he 
injured his lower back in 1986, when he lifted a 70-pound 
package.  Subsequent to physical examination, the examiner 
stated that the veteran had a normal lumbar spine and that 
there was no disease at the lumbar spine which could be due 
to the veteran's condition of both knees.

III.  Analysis

Upon review of the pertinent clinical evidence of record, the 
Board finds the evidence to be in equipoise as to the 
veteran's claim of entitlement to service connection for a 
low back disorder, claimed as chronic lumbosacral strain, 
secondary to his service-connected bilateral knee disability.  
As such, applying the benefit of the doubt, the veteran's 
claim as to this issue is granted.

Here, the evidence of record in support of the veteran's 
claim is the veteran's SSA records, which are comprised of 
medical records from various sources.  Specifically, these 
records contain medical opinions relating the veteran's 
chronic lumbosacral strain to his difficulty walking, which, 
in turn, is caused by progressive degenerative joint problems 
in the veteran's knees, including chondromalacia of the right 
patella, for which service connection has been established.

The evidence of record against the veteran's claim is the 
February 1998 VA examination, in which it was stated that the 
veteran had no disease at the lumbar spine which could be due 
to the veteran's condition of both knees.

In this instance, effectively, the clinical evidence is 
equally weighted for and against the veteran's claim for 
secondary service connection.  As discussed above, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b).  Therefore, the veteran's claim as to 
this issue is granted.

Entitlement to increased evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's sinusitis is addressed by the schedular 
criteria applicable to the respiratory system, specifically 
diseases of the nose and throat.  See 38 C.F.R. Part 4, 
§ 4.97.  Currently, Diagnostic Code 6513 (Sinusitis, 
maxillary, chronic) provides for a noncompensable evaluation 
where sinusitis is detected by x-ray only.  A 10 percent 
evaluation is warranted where there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
where there is evidence of three to six non-incapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation, the next higher evaluation available, is 
warranted where there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four o six weeks) antibiotic treatment or 
where there is evidence of six or more non-incapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis or where there is evidence of near 
constant sinusitis, characterized by headaches, pain, 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's sinusitis must be evaluated under both 
sets of criteria, with the more advantageous one utilized.  
Id.

In effect, then, prior to October 7, 1996, Diagnostic Code 
6513 provided for a noncompensable evaluation where sinusitis 
was manifested by x-ray only or where symptoms were mild and 
occasional.  A 10 percent evaluation was warranted where 
there was evidence of moderate sinusitis, with discharge or 
crusting or scabbing or infrequent headaches.  A 30 percent 
evaluation was warranted where there was evidence of severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  A maximum 50 percent evaluation was 
warranted postoperatively, with chronic osteomyelitis 
requiring repeated curettage, or where there were severe 
symptoms after repeated operations.

The veteran's chondromalacia of both knees is addressed by 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a.  Specifically, 
Diagnostic Code 5257 (Knee, other impairment of), provides 
for a 10 percent evaluation where there is evidence of slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation where there is evidence of moderate recurrent 
subluxation or lateral instability, and a maximum evaluation 
of 30 percent where there is evidence of severe recurrent 
subluxation or lateral instability.  The veteran is currently 
rated at 20 percent for each knee.

Given evidence of degenerative arthritis in both of the 
veteran's knees, VAOPGCPREC 23-97 (July 1, 1997) authorizes 
multiple ratings where the veteran has both arthritis and 
instability of the knee, and there is evidence of additional 
disability.  As such, Diagnostic Code 5010 (Arthritis, due to 
trauma) provides for rating as degenerative arthritis.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, a separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  When a 
knee disability is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Codes 5260 or 5261, in order to obtain a separate 
rating for arthritis.  Id.  If the veteran does not at least 
meet the criteria for a noncompensable evaluation under 
either of these diagnostic codes, there is no additional 
disability for which a rating may be assigned.  Id.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
for a noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, a 20 percent evaluation where flexion is 
limited to 30 degrees, and a maximum 30 percent evaluation 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation (the next higher evaluation available) 
where extension is limited to 30 degrees, and a maximum 50 
percent evaluation where extension is limited to 45 degrees.


II.  Factual Background

With respect to the veteran's sinusitis and bilateral knee 
disability, the pertinent evidence of record consists of VA 
treatment records (dated from February 1983 to September 
1995), private medical records (dated from August 1988 to 
March 1996), three VA examinations (conducted in April 1993, 
in October 1995, and in February 1998), and the veteran's SSA 
records.

The veteran's VA treatment records reflect the veteran's 
reports of having had episodes of sinusitis for many years.  
He had received most treatment at Kaiser.  Historically, the 
veteran complained of intermittent bilateral aching, a runny 
nose, and occasional nasal obstruction.  It was noted that 
these symptoms were relieved with antihistamines.  The 
assessment was probable chronic sinusitis, allergy related.

With respect to the veteran's knees, the VA treatment records 
reflect the veteran's report of having had chronic knee pain 
over the past 20 years.  They also reflect the veteran's 
right knee arthroscopy in 1993.  Historically, the veteran 
stated that both knees gave way, and lateral subluxation of 
the right knee was noted clinically.  Knee braces were 
recommended.

The veteran's private medical records reflect treatment for 
multiple sinus allergies, sinusitis, and sinus congestion.  
It was noted that the veteran's sinus congestion increased 
with weather changes.  At various times, the veteran's mucous 
was found to be clear, white, or green.  It was also noted 
that the veteran had chronic sinusitis and allergic rhinitis.

With respect to the veteran's knees, his private medical 
records reflect his complaints of chronic knee pain, with 
occasional giving out or locking of the knees.  The veteran's 
bilateral chondromalacia was found to be mild to moderate, 
and it was noted that he had arthritis in both knees.  It was 
also noted that the veteran could only squat to about halfway 
due to his knee problems.

The veteran's SSA records include duplicative portions of the 
veteran's private records and do not specifically discuss the 
veteran's sinusitis anew.  With respect to the veteran's 
knees, though, it was noted in the administrative decision 
that the veteran's bilateral knee problems would continue to 
be symptomatic to some degree, despite surgical intervention.  
It was also noted that despite the veteran's knee (and back) 
pain, he was capable of performing at least a full range of 
sedentary level work activity on a sustained basis.

The veteran's April 1993 VA examination reflects the 
veteran's right knee arthroscopy, and it was noted that the 
veteran walked with a limp on the right leg and that he used 
a cane.  Physical examination found no swelling or deformity.  
There was 1+ crepitus on motion in each knee, but there was 
no effusion in either.  The veteran's knees were stable to 
cruciate and collateral ligament stress.  The McMurray and 
Lachman signs were negative.  Range of motion of the right 
knee was from zero to 110 degrees; the left knee was from 
zero to 130 degrees.  A contemporaneous x-ray study of the 
veteran's knees showed mild narrowing of both patellofemoral 
compartments, which raised the question of chondromalacia 
patellae.  There was also faint vascular calcification.  
Otherwise, the veteran's knees were unremarkable 
radiographically.  The diagnosis was status post arthroscopy 
of the right knee, with limitation of motion as described; 
chondromalacia of both the patellae.  The veteran was not 
examined regarding his sinusitis.

The veteran's October 1995 VA examination notes the veteran's 
chief complaint as  his bilateral knee chondromalacia, which 
required wearing hinge supports and the use of a cane.  The 
veteran also stated that he had congestion of the nose and 
chronic sinusitis, with occasional green drainage from the 
sinuses and an occasionally productive cough of green phlegm.  
Physical examination found the veteran in acute distress, 
with an antalgic gait, wearing bilateral knee braces and 
using a cane.  The veteran's sinuses were slightly tender in 
the antral and front areas, and there were bilateral 
erythematous turbinates in his nose.  Both airways were open.  
The veteran's range of motion of the left knee was from 10 
degrees of extension to 120 degrees of flexion, and there was 
crepitus with both extension and flexion.  Patellar grind was 
positive, as was patellar tracking.  McMurray-Apley revealed 
some pain in the medial aspect of the left knee, and the 
patellar test was positive for pain of the anterior cruciate 
ligament.  The veteran's varus stress test was positive for 
pain at the medial compartment.  The veteran's range of 
motion of the right knee was extension from 20 degrees to 110 
degrees of flexion.  Patellar grind was positive, as was 
patellar tracking.  There was pain in both the lateral and 
medial compartments, and the varus-valgus and drawer tests 
were also positive for anterior movement of the tibia, with 
pain.  The veteran's Romberg was negative.  The pertinent 
diagnoses were chondromalacia and arthritis of both knees, 
with marked limitation of motion; and chronic sinusitis and 
allergic rhinitis.  The examiner commented that the veteran's 
knees would always pose a problem for the veteran as to any 
long-term standing or ambulation.

The veteran's February 1998 VA examination as to his 
sinusitis reflects the veteran's reports of recurrent bouts 
of sinus headaches, clear white rhinorrhea, difficulty 
breathing through his nose bilaterally, and chronic post-
nasal drip.  The veteran also reported intermittent episodes 
of dyspnea at rest.  He stated that he had allergy-like 
symptoms, which included a positive allergy panel test with 
particular reaction to dust and grass elements.  The 
veteran's allergic attacks included itch, runny, and watery 
eyes and recurrent sneezing.  Overall, the veteran stated 
that his symptoms occurred one to two times per month.  He 
had been tried on antibiotics in the past, on two separate 
occasions, with the last antibiotic trail approximately two 
years prior.  The veteran's medications appeared to be mostly 
over-the-counter preparations, and he was currently taking 
Naldecon, over the past five to six months, which provided 
adequate relief and prophylaxis of most of the veteran's 
acute symptoms.  The veteran stated that he had been tried on 
nasal steroids in the past, but he had had only transient 
relief and was subsequently taken off them.  Otherwise, the 
veteran denied a history of reactive airway disease.  
Physical examination found the veteran's bilateral tympanic 
membranes dull though mobile, without obvious evidence of 
middle ear effusion.  The conjunctiva were clear, without any 
obvious evidence of "injection" or discharge.  The external 
nose was normal appearing, without any obvious deformities.  
Internasal examination revealed a deviate nasal septum to the 
right, with a smaller left-sided septal spur, with overall 
less than 40 percent nasal obstruction.  There was no diffuse 
evidence of mucoid stranding bilaterally.  There was also no 
evidence of polyps, purulent discharge, or crusting.  There 
was minimal bimaxillary sinus tenderness to palpation.  The 
oropharyngeal and neck examinations were negative.  The 
diagnosis was allergic rhinitis with a history of 
intermittent episodes of sinusitis.

The veteran's February 1998 VA examination as to his knees 
reflects the veteran's in-service injuries to his knees.  It 
also reflects the right knee arthroscopy.  As to the right 
knee arthroscopy, the veteran indicated that he had not felt 
better after the operation.  The veteran reported that he 
took Tylenol #3 for his knee pain, four to six tablets a day.  
He also had to wear inserts.  Physical examination found no 
swelling or deformity.  There was no anterior, posterior, or 
lateral instability.  Anterior and posterior drawer signs 
were negative, and there were no varus-valgus motions 
bilaterally.  Range of motion of both knees was from zero to 
125 degrees of flexion, with pain at the end of the range of 
motion.  There was no decrease in the range of motion upon 
repetition or against resistance, and there was no 
incoordination of motion.  An x-ray study of the veteran's 
knees found no significant changes since the April 1993 
examination.  The diagnosis was degenerative joint disease, 
post trauma, both knees, with decreased range of motion.

III.  Application and Analysis

As to the veteran's sinusitis, upon review of the pertinent 
clinical evidence of record, the Board finds that a 10 
percent evaluation is warranted under Diagnostic Code 6513, 
prior to the regulatory changes in effect October 7, 1996, 
and that a 30 percent evaluation is warranted thereafter.

Initially, the Board notes that the schedular criteria 
currently in effect for evaluating sinusitis are more 
advantageous to the veteran, as the current criteria provide 
for a higher evaluation in this instance.  However, as the 
effective date of an award or increase cannot be earlier than 
the effective date of the act or administrative issue, see 
38 U.S.C.A. § 5110(g) (West 1991); see also VAOPGCPREC 3-
2000, the Board concludes that the evidence of record 
supports a 10 percent evaluation under the criteria in effect 
prior to October 7, 1996, and a 30 percent evaluation 
currently.  In effect, the veteran is entitled to a 10 
percent evaluation for his sinusitis from date of claim for 
increase to October 7, 1996, and a 30 percent evaluation 
thereafter.

Specifically, as discussed above, Diagnostic Code 6513, prior 
to October 7, 1996, provided for a noncompensable evaluation 
where sinusitis was manifested by x-ray only or where 
symptoms were mild and occasional and a 10 percent evaluation 
where there was evidence of moderate sinusitis, with 
discharge or crusting or scabbing or infrequent headaches.  A 
30 percent evaluation was warranted where there was evidence 
of severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.

Currently, Diagnostic Code 6513 provides for a 30 percent 
evaluation where there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
where there is evidence of six or more non-incapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.

Here, the clinical evidence of record, particularly the 
veteran's private medical records, indicates that the veteran 
has been seen multiple times for sinusitis, sinus congestion, 
and sinus allergies.  Indeed, the veteran's sinusitis has 
been clinically described as chronic.  However, the Board 
notes that it has not been described as severe, and the 
clinical evidence of record does indicate sustained periods 
of time during which no treatment was received by the veteran 
for his sinusitis.  As such, the Board concludes that the 
veteran's multiple treatments for sinusitis equate to 
moderate disability as provided for under Diagnostic Code 
6513 prior to October 7, 19996.  Sinusitis of moderate 
severity warranted a 10 percent evaluation.  

The Board also finds that the veteran's multiple treatments 
for sinusitis equate to six or more non-incapacitating 
episodes of sinusitis per year, as provided for under 
Diagnostic Code 6513, as currently written.  In this respect, 
the Board also notes that the record reflects the veteran's 
reports of sinus headaches, and there was sinus tenderness 
upon VA examination in February 1998.  In effect, there is 
evidence of headaches and pain.  Accordingly, then, the Board 
concludes that a 30 percent evaluation is warranted for the 
veteran's sinusitis, as currently provided for under 
Diagnostic Code 6513.

A higher evaluation of 50 percent, as discussed above, is 
warranted following radical surgery with chronic 
osteomyelitis or where there is evidence of near constant 
sinusitis, characterized by headaches, pain, tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Here, though, the Board notes that the 
record is negative for any surgery involving the veteran's 
sinuses, and upon VA examination in February 1998, the 
veteran indicated that he experienced sinusitis one to two 
times a month.  As such, the record does not show that the 
veteran's sinusitis is near constant.  In light of the above, 
therefore, the Board finds that the veteran's disability 
picture more nearly approximates the schedular criteria 
required for a 30 percent evaluation than that required for a 
50 percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b).

As to the veteran's right and left knee chondromalacia, upon 
review of the pertinent evidence of record and the applicable 
schedular criteria, the Board finds that an evaluation 
greater than 20 percent is not warranted under Diagnostic 
Code 5257.

As discussed above, Diagnostic Code 5257 provides for a 
maximum evaluation of 30 percent where there is evidence of 
severe recurrent subluxation or lateral instability.  The 
veteran is currently evaluated at 20 percent for each knee.  
In effect, the veteran has been found to have moderate 
recurrent subluxation or lateral instability.  In order to 
warrant a higher evaluation, there would need to be evidence 
that such recurrent subluxation or lateral instability was 
severe.

Here, though, the Board notes that the only clinical evidence 
of record as to lateral instability was the singular notation 
in the veteran's VA treatment records.  Later clinical 
evidence, particularly the April 1993 and February 1998 VA 
examinations, found that the veteran's knees were stable to 
cruciate and collateral ligament stress and that there was no 
anterior, posterior, or lateral instability, respectively.  
Apparently, then, given the latest clinical evidence of 
record, the veteran's right and left knee chondromalacia 
would not currently warrant even a finding of moderate 
disability (recurrent subluxation or lateral instability), as 
provided for under Diagnostic Code 5257.  As such, the Board 
concludes that an evaluation in excess of the veteran's 
current 20 percent evaluation for each knee is unsupported in 
this instance, under Diagnostic Code 5257.

However, given the evidence of degenerative joint disease in 
each of the veteran's knees, the Board's evaluation of the 
veteran's bilateral knee disability does not end with 
consideration of Diagnostic Code 5257.  The Board must now 
evaluate the veteran's bilateral knee disability under the 
schedular criteria applicable to rating arthritis.  See 
VAOPGCPREC 23-97.

As discussed above, VAOPGCPREC 23-97 authorizes multiple 
ratings where the veteran has both arthritis and instability 
of the knee, and there is evidence of additional disability.  
A separate rating must be based upon additional disability.  
Id.  When a knee disability is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Codes 5260 or 5261, in order to obtain a 
separate rating for arthritis.  Id.  If the veteran does not 
at least meet the criteria for a noncompensable evaluation 
under either of these diagnostic codes, there is no 
additional disability for which a rating may be assigned.  
Id.

Here, upon VA examination in April 1993, the veteran's range 
of motion was from zero to 110 degrees in the right knee and 
zero to 130 degrees in the left knee.  Upon VA examination in 
October 1995, the veteran's range of motion in the right knee 
was from 20 degrees to 110 degrees in the right knee and from 
10 degrees to 120 degrees in the left knee.  Upon VA 
examination in February 1998, the veteran's range of motion 
was from zero to 125 degrees bilaterally.  As such, on one 
occasion (October 1995), the veteran's limitation of motion 
met the criteria for a 30 percent evaluation for the right 
knee and a 10 percent evaluation for the left knee.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261.  
Accordingly, then, pursuant to VAOPGCPREC 23-97, the Board 
finds that separate 10 percent evaluations are warranted for 
the degenerative joint disease in each of the veteran's 
knees, as there is at least some clinical evidence of 
additional disability.

In reaching this determination, as to 10 percent evaluations 
for the degenerative joint disease in each of the veteran's 
knees, the Board acknowledges that as strictly applied, 
Diagnostic Code 5261 would allow for a 30 percent evaluation 
for the veteran's right knee limitation of motion, rather 
than the 10 percent evaluation just granted by the Board.  In 
this respect, though, the Board stresses that a separate 
rating is provided in this instance only because of evidence 
of additional disability.  Upon VA examinations in April 1993 
and February 1998, the veteran's right knee range of motion 
did not meet the schedular criteria for even a compensable 
evaluation.  Id.  Additional disability must be considered 
and evaluated in view of the clinical evidence as a whole.  
Here, only the October 1995 VA examination indicated range of 
motion that was compensable.  In effect, weighing the two VA 
examinations that evidenced a noncompensable evaluation for 
the veteran's right knee under Diagnostic Code 5261 against 
the one VA examination that evidenced a compensable 
evaluation (30 percent) for the veteran's right knee under 
Diagnostic Code 5261, the Board concludes that the veteran's 
disability picture as to the degenerative joint disease in 
his right knee more nearly approximates a 10 percent 
evaluation than a 30 percent evaluation.  See 38 C.F.R. 
§ 4.7; see also 38 U.S.C.A. § 5107(b).

The Board notes that no such weighing of evidence is involved 
as to the veteran's left knee limitation of motion, as the 
veteran's limitation of motion was found to be either 
noncompensable or supportive of only a 10 percent evaluation 
under Diagnostic Code 5261.

The Board also notes that the veteran's limitation of motion 
of both his knees (as evidenced by the April 1993, October 
1995, and February 1998 VA examinations) failed to meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260.  As such, an evaluation in excess of 10 percent for the 
degenerative joint disease of the veteran's right and left 
knee is not appropriate.

In light of the above, then, the Board concludes that 
separate 10 percent evaluations are warranted for the 
veteran's degenerative joint disease of the right and left 
knees.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his sinusitis 
and bilateral knee disability in the December 1994, July 
1996, and June 1999 supplemental statements of the case, as 
he was provided with the applicable schedular criteria (both 
old and new) and the reasons and bases for the RO's 
determinations.


ORDER

Service connection for a low back disorder, claimed as 
chronic lumbosacral strain, secondary to the veteran's 
service-connected bilateral knee disability, is granted.

A 10 percent disability rating is granted for the veteran's 
sinusitis from date of claim to October 7, 1996, the 
effective date of the change in schedular criteria 
(Diagnostic Code 6513), subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

A 30 percent disability rating is granted for the veteran's 
sinusitis, from October 7, 1996, the effective date of the 
change in schedular criteria (Diagnostic Code 6513), subject 
to the applicable provisions pertinent to the disbursement of 
monetary funds.

An evaluation in excess of 20 percent for the veteran's right 
knee chondromalacia, under Diagnostic Code 5257 is denied; 
however, an additional 10 percent evaluation is granted for 
the veteran's degenerative joint disease of the right knee, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.

An evaluation in excess of 20 percent for the veteran's left 
knee chondromalacia, under Diagnostic Code 5257, is denied; 
however, an additional 10 percent evaluation is granted for 
the veteran's degenerative joint disease of the left knee, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 19 -


- 18 -


